Citation Nr: 0605781	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise


THE ISSUE

Entitlement to a compensable rating for residuals, fractured 
right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




REMAND

The veteran retired from active duty in July 1973 after over 
20 years of military service. 

The veteran maintains, in essence, that his service connected 
right ankle disability is worse than currently evaluated.  
His representative contends that the prior VA examination is 
stale and a current VA examination is needed to assess the 
veteran's current level of disability.  The Board agrees and 
the issue will be remanded for a current examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature and extent of his service-
connected right ankle disability.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

2.  Then, the RO should re-adjudicate the 
issue on appeal.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


